        Case 5:20-cv-05799-LHK Document 254 Filed 09/29/20 Page 1 of 1




Letter from Census Enumerator to The Court


Tue 9/29/2020 5:46 PM
To: CRD LHK <LHKCRD@cand.uscourts.gov>

To the Honorable Judge Koh:

I am an Enumerator for the 2020 Census and have worked Phase 1 and Phase 2 of NRFU
Field Operations out of the San Francisco Field Office.

This afternoon on 9/29/20 I was told to return my equipment tomorrow, 9/30/20 as field
operations are ending. In today's hearing, defense counsel argued that Ross/Census are
operating against your orders in contingency to adhere to the 12/31 delivery date. In doing
so and in practice, the Census is terminating enumerators which will make adhering to your
Court's orders impractical considering the lengthy hiring and training process enumerators
went through.

I ask this court to order the immediate stop of enumerator terminations and all NRFU
related staff so there will be a mechanism to complete the Census to the extended date
this court has already ordered.

Signed,


Note: Please redact my name and email if this letter is added to the docket.
